707 N.W.2d 594 (2005)
46TH CIRCUIT TRIAL COURT, Plaintiff-Appellee, Cross-Appellant,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, Cross-Appellees, and
County of Kalkaska, Intervening Third-Party Plaintiff, Counter-Defendant-Appellant, Cross-Appellee, and
County of Otsego, Third-Party Defendant-Appellee.
Docket Nos. 128886, 128887 & (77). COA Nos. 256129, 257234.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and it appearing to this Court that the case of 46th Circuit Trial Court v. Crawford County (Docket No. 128878) is pending on appeal before this Court and that the decision in that *595 case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.